Mr. Justice Baker delivered the opinion of the court. 4. Insurance, § 897*—when question of waiver of by-laws for jury. In an action on a fraternal benefit certificate, the question whether the conduct of officers of the local council of the insurer was not such as to induce a belief on the part of the insured that the council did not intend to exercise its right of forfeiture for false statements by insured in the application and medical examination, but intended to recognize insured as a member in good standing, held for the jury. 5. Insurance, § 908*—when instruction misleading. In an action on a fraternal benefit certificate, an instruction examined and held not supported by the evidence in making it the duty of the officers of defendant’s local council to notify insured or hear charges in case knowledge that he has made false statements should come to them.